DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of response to amendment and remarks filed 08/31/2022.
Claims 1 and 8 are amended.
Claims 2 and 15 are canceled.
New claim 21 is added.
Claims 1, 3-14 and 16-21.
Receipt is also acknowledged for IDS filed 06/09/2022.

Election/Restrictions
Applicant elected the product of claims 1-17, combination of maltodextrin and hydroxypropyl starch phosphate and corn starch, glycerol or glycerin, cetrimonium chloride as cationic surfactant, elects cetearyl alcohol and palmitic acid, stearic acid and Piece.   The election was made without traverse.
Claims 18-20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/28/2022.

Priority
The examiner acknowledges this application as claiming benefit of Germany 10 2019 210160.7 filed07/10/2019.

Claim Rejections - 35 USC § 102

The rejection of claim(s) 1, 3-4, 6-7 and 17 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Constantine et al. (US 20150111802 A1) and evidenced by Perfitt et al. (US 20160317396 A1) that maize starch and corn starch are the same for claim 3 is withdrawn in light of the amendment to claim 1 requiring the cosmetic of claim 1 to comprises b, c and d.

Claim Rejections - 35 USC § 103

The rejection of claims 1 and 5 under 35 U.S.C. 103 as being unpatentable over Constantine et al. (US 20150111802 A1) as applied to claim 1 is withdrawn in light of the amendment to claim 1 amendment to claim 1 requiring the cosmetic of claim 1 to comprises b, c and d.

The rejection of claims 1 and 8-9 under 35 U.S.C. 103 as being unpatentable over Constantine et al. (US 20150111802 A1), as applied to claim 1, in view of Constantine et al. (GB 2537649) in combination with Yerby et al. (US 20060034793 A1) and Schmitt in Chemistry and Technology of the Cosmetic and Toiletries Industry, 1st edition, 2012, pages 16-17, and as evidenced by Konno Yoshihiro et al. in KR 20170076809 teaches lauryl betaine to be a cationic surfactant (page 34, 3rd full paragraph of the Eng. Translation) as a teaching reference is withdrawn in light of the amendment to claim 1 amendment to claim 1 requiring the cosmetic of claim 1 to comprises b, c and d.

The rejection of claims 1 and 10-15 under 35 U.S.C. 103 as being unpatentable over Constantine et al. (US 20150111802 A1), as applied to claim 1, in view of Ishii et al. (US 20150013712 A1) is withdrawn in light of the amendment to claim 1 amendment to claim 1 requiring the cosmetic of claim 1 to comprises b, c and d.

The rejection of claims 1 and 16 under 35 U.S.C. 103 as being unpatentable over Constantine et al. (US 20150111802 A1), as applied to claim 1, in view of HASEGAWA TAE (JP 2010229071 A, PE2E Trans) is withdrawn in light of the amendment to claim 1 amendment to claim 1 requiring the cosmetic of claim 1 to comprises b, c and d.

The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Constantine et al. (US 20150111802 A1) in view of Constantine et al. (GB 2537649) in combination with Yerby et al. (US 20060034793 A1) and Schmitt in Chemistry and Technology of the Cosmetic and Toiletries Industry, 1st edition, 2012, pages 16-17 and Ishii et al. (US 20150013712 A1) is withdrawn because Constantine (US 20150111802 A1) does not teach cationic surfactant and saturated or unsaturated and branched or unbranched alcohols and acids.   Applicant’s arguments is persuasive with respect to claim 2.

With respect to the Double Patenting Rejections: Applicant did not present arguments traversing the rejections.   Applicant requested to hold the rejections in abeyance.   The examiner contacted applicant’s attorney, Michael E. McKee on 09/13/2022.   The examiner requested the filing of terminal disclaimer to overcome the rejections.   As of 09/21/2022, the examiner has not heard back from the applicant and terminal disclaimers have not been filed.   The co-pending applications have the same effective filing dates.

Application 16924586 has been allowed and issued as 11426333 B2.   The rejection below reflects the change.

Application 16924615 has been abandoned.

Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-14 and 16-17 and new claim 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15; and 1-14 of copending Application Nos. 16926392; 16917390 respectively  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the designated co-pending claims of the co-pending applications are directed to solid cosmetic composition that comprises at least one polysaccharide, polyhydric alcohol, at least one cationic surfactant, and at least one saturated or unsaturated branched or unbranched C8-C30 alcohol and/or a saturated or unsaturated, branched or unbranched C8-C30 carboxylic acid and/or a salt of a saturated or unsaturated, branched or unbranched C8-C30 carboxylic acid.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-14 and 16-17 and new claim 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,426,333 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because while the issued claims is not statutory over the examined claims, issued claim 1 anticipates examined claim 1 as 30-60% polyhydric alcohol anticipates the examined 10-60% polyhydric alcohol of claim 1.

Claim Rejections - 35 USC § 112

The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendment to claim 8.

No claim is allowed.    

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLESSING M FUBARA/Primary Examiner, Art Unit 1613